Citation Nr: 1021489	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for optic neuropathy 
with loss of vision of left eye (claimed as loss of sight of 
left eye).

2.  Entitlement to service connection for prostate cancer, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The Veteran and his spouse 
appeared and testified at a November 2009 Travel Board 
hearing which was held at the Winston-Salem RO.

The Board notes that the Veteran's claim of service 
connection for prostate cancer was denied by the RO in a June 
2009 rating decision.  A timely Notice of Disagreement 
relative to that decision was filed by the Veteran in June 
2009, and a Statement of the Case (SOC) was provided to the 
Veteran in December 2009.  In a May 2010 letter, the Veteran 
requested that he be scheduled for a Travel Board hearing 
relative to his prostate cancer claim.  In that letter, the 
Veteran also asserts a claim of service connection for 
impotence.

The issue of service connection for impotence has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with blindness in the left 
eye.

2.  The evidence for and against the Veteran's claim for 
service connection for optic neuropathy with loss of vision 
of left eye (claimed as loss of sight of left eye) is in 
relative equipoise on the question of whether that disorder 
was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for optic neuropathy with 
loss of vision of left eye (claimed as loss of sight of left 
eye) have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



II.  Analysis

The Board notes from the outset of its analysis that only 
limited service treatment records and service personnel 
records are available in the claims file.  Diligent and 
thorough efforts by the RO to obtain these records are 
documented in the claims file.

In such situations, the Board has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt doctrine.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Under that doctrine, the 
Board is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  38 U.S.C.A. § 5107(b).

The unavailability of the Veteran's service records, however, 
does not lower the legal standard for proving his claims.  
Rather, the absence of such records merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the Veteran.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the 
absence of records does not create a presumption either in 
favor of the Veteran or against VA.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (declining to apply an 
"adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).

In various statements and in his November 2009 Travel Board 
hearing testimony, the Veteran maintains that he suffered an 
in-service injury to his left eye in July or August of 1962.  
According to the Veteran, he was struck in the left eye by a 
shell casing ejected from an automatic M2 carbine rifle which 
was fired directly next to him.  He reports that this 
incident occurred at a non-military firing range nearby 
Kadena Air Force Base in Okinawa.  He recalls that he was 
treated "on the spot" by a Navy Corpsman who was on site 
and administered ice to his eye.  At his Travel Board 
hearing, the Veteran testified that he sought treatment for 
his left eye a short time thereafter at a medical clinic at 
Kadena Air Force Base.  He states that he was told that no 
further treatment could be given and that he was advised to 
seek further treatment upon his return to the United States.

Consistent with the Veteran's lay contentions, limited 
records from the Veteran's service confirm that he was 
assigned to Kadena Air Force Base in Okinawa beginning in May 
of 1962.

The Veteran further relates that, following his return home 
in 1964 (presumably on leave) he sought additional treatment 
at St. Alban's Naval Hospital in Queens, New York.  He was 
reportedly told at that time that no further treatment could 
be given.  The Veteran also recalled that he was administered 
a physical examination for prospective employment in March of 
1966 which revealed limited vision of the left eye.  In a VA 
21-4142 release provided in August 2007, the Veteran reported 
that he also received treatment for his left eye from 1966 to 
1986 from his family physician, Dr. J.R.  Documented efforts 
by the RO to obtain the Veteran's treatment records from St. 
Alban's Naval Hospital have been unsuccessful.  In September 
2007, the Veteran advised that both the physician who 
performed his 1966 physical and Dr. J.R. were deceased.  As 
such, those records are also unavailable.

A September 2007 lay statement provided by the Veteran's 
spouse relates that she first met the Veteran in June of 1964 
on the day he returned home from Okinawa.  She recalls that 
she noticed at that time that the Veteran's left eye appeared 
to "wander" while attempting to focus.  She states that the 
Veteran explained that he had been struck in the eye by a 
bullet casing.  Testimony in this regard was also provided by 
the Veteran's spouse at the Travel Board hearing.

An April 2004 private psychiatric examination report reflects 
that the Veteran reported a prior medical history which 
included blindness in his left eye.  Post-service VA 
treatment records obtained from VA medical facilities in 
Durham, North Carolina and Fayetteville, North Carolina first 
document blindness in the left eye in August 2004.  A May 
2006 primary care treatment report reflects a finding of 
dysconjugate gaze.  A diagnosis of blindness of the left eye 
was provided at that time, which the treating physician 
related to the Veteran's reported in-service firing range 
injury.  Subsequent VA treatment records through March of 
2007 document a continued diagnosis of left eye blindness.

Based upon the evidence in the claims file, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran is entitled to service connection for optic 
neuropathy with loss of vision of the left eye.  Although the 
Veteran's service treatment records and a large amount of his 
post-service treatment records are unavailable, the Veteran 
credibly asserts the occurrence of an in-service injury and 
continuity of left eye symptoms since that time.  These 
assertions are also credibly supported by the lay statement 
and hearing testimony provided by his spouse.  Further, a May 
2006 VA treatment record reflects a diagnosis of left eye 
blindness which the VA physician relates to active duty 
service.  Although this diagnosis appears to be based upon 
the medical history provided by the Veteran, the Board 
observes that the history provided by him at that time is 
generally consistent with the history reported in his various 
lay statements and at his Travel Board hearing.

The Board finds that the criteria for service connection for 
optic neuropathy with loss of vision of left eye (claimed as 
loss of sight of left eye) have been met.  Service connection 
is accordingly warranted for this disorder, and the Veteran's 
claim is granted in full.

III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.




ORDER

Service connection for optic neuropathy with loss of vision 
of left eye (claimed as loss of sight of left eye) is 
granted.


REMAND

The Veteran's claim of service connection for prostate 
cancer, to include as secondary to herbicide exposure, was 
filed in December 2006.  That claim was denied by the RO in a 
June 2009 rating decision.  A timely Notice of Disagreement 
relative to that decision was filed by the Veteran in June 
2009, and a Statement of the Case (SOC) was provided to him 
in December 2009.  In a May 2010 letter, the Veteran 
requested that he be scheduled for a Travel Board hearing 
relative to his prostate cancer claim.  Upon liberal 
construction of the Veteran's May 2010 letter, the Board 
finds that it constitutes a substantive appeal of the 
Veteran's claim of service connection for prostate cancer.  
38 C.F.R. § 20.202 (2009).  The Veteran should be scheduled 
for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing, with a Veterans Law 
Judge (VLJ) of the Board, to be held in 
person at the local RO, in accordance with 
his request.  The Veteran should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


